                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 1/13/2020
 -------------------------------------------------------------- X
 ALFRED MILANO,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   19-CV-3357 (VEC)
                                                                :
                                                                :       ORDER
 PROVIDENT LIFE & CASUALTY INSURANCE :
 COMPANY, PAUL REVERE LIFE INSURANCE :
 COMPANY,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 25, 2019, the Court ordered the parties to submit briefs

addressing whether the Court should permit Plaintiff to supplement the administrative record

with additional, recent evidence of Plaintiff’s disability (Dkt. 23);

        WHEREAS on November 8, 2019, Plaintiff submitted a brief arguing that the Court

should exercise its discretion to admit extrinsic evidence on the grounds that Defendants’ failure

to request an Independent Medical Examination (IME) was a procedural deficiency sufficient to

constitute good cause (Dkt. 24);

        WHEREAS on December 5, 2019, Defendants submitted a brief opposing the admission

of extrinsic evidence on the grounds that Plaintiff failed to demonstrate good cause to

supplement the record (Dkt. 27);

        IT IS HEREBY ORDERED THAT:

        1. Plaintiff’s motion is DENIED. District courts have discretion to admit extrinsic

             evidence to supplement the administrative record upon a showing of good

             cause. DeFelice v. Am. Int’l Life Assurance Co. of N.Y., 112 F.3d 61, 66 (2d Cir.
   1997); Halo v. Yale Health Plan, Dir. Of Benefits & Records Yale Univ., 819 F.3d 42,

   60 (2d Cir. 2016). Good cause may exist when a plan fails to comply with

   established procedures for evaluating a claim. Halo, 819 F.3d at 60. Defendants’

   failure to request an IME, however, is not a procedural deficiency. A plan

   administrator may, in its discretion, “elect not to conduct an IME, particularly where

   the claimant’s medical evidence on its face fails to establish that [he] is

   disabled.” Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 91 (2d Cir. 2009). Although

   Plaintiff argues that the plan administrator “d[id] not have such discretion” because

   Plaintiff’s “medical evidence on its face does not fail to establish that he is

   disabled,” Dkt. 24 at 4, Plaintiff misreads Hobson as setting a firm requirement as to

   when an IME must be conducted. Because Plaintiff’s claim is, in essence, an

   objection to Defendants’ decision on the merits, rather than a procedural misstep in

   making the decision, Plaintiff has failed to establish good cause for the Court to

   consider extrinsic evidence. Moreover, the proposed supplemental evidence would

   be cumulative as Plaintiff concedes that all of the evidence “would be consistent with

   the evidence that is already in the administrative record.” Dkt. 24 at 2.

2. Plaintiff’s motion to allow discovery to determine whether good cause exists is

   DENIED. At the outset, the Court notes that the parties agreed in their joint letter that

   no discovery beyond the administrative record was required of Defendants. Dkt. 22.

   Moreover, Plaintiff fails to show that there is a reasonable chance that the requested

   discovery would reveal any procedural deficiency sufficient to constitute good

   cause. See Trussel v. Cigna Life Ins. Co. of N.Y., 552 F. Supp. 2d 387, 393 (S.D.N.Y.

   2008). Because Plaintiff’s claim is based on the substance of Defendants’ decision,

   rather than a procedural failure, additional discovery is not warranted. See Elizabeth

                                          2
        Boey Chau, M.D. v. Hartford Life Ins. Co., No. 14-CV-8484, 2016 WL 7238956, at

        *4 (S.D.N.Y. Dec. 13, 2016) (holding that plaintiff may not conduct discovery that

        relates solely to the merits of Defendants’ decision).

     3. Defendants’ motion for summary judgment is due March 6, 2020. Plaintiff’s

        opposition is due April 3, 2020. Defendants’ reply is due April 17, 2020.

     4. Upon a joint request, the Court would be happy to refer the parties to Magistrate

        Judge Cott for a settlement conference.



SO ORDERED.
                                                       ________________________
Date: January 13, 2020                                    VALERIE CAPRONI
      New York, New York                                United States District Judge




                                              3
